Fill in this information to identify the case:

            Mezz57th LLC
Debtor Name __________________________________________________________________


United States Bankruptcy Court for the: _______
                                        SouthernDistrict  ________
                                                Districtofof New York

                                                                                                                     Check if this is an
Case number: 20-11316-shl
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:               ___________
                      August 2020                                                              Date report filed:     ___________
                                                                                                                      09/15/2020
                                                                                                                      MM / DD / YYYY

Line of business: ________________________
                   Hair Stylist Salon                                                          NAISC code:            ___________
                                                                                                                      812112

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                          John Barrett
                                            ____________________________________________

Original signature of responsible party     ____________________________________________

Printed name of responsible party           ____________________________________________


             1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔               
    2.   Do you plan to continue to operate the business next month?                                                       
                                                                                                                           ✔               
    3.   Have you paid all of your bills on time?                                                                                 
                                                                                                                                   ✔        
    4.   Did you pay your employees on time?                                                                               
                                                                                                                           ✔               
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   
                                                                                                                           ✔               
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                       
                                                                                                                                   ✔        
    7.   Have you timely filed all other required government filings?                                                      
                                                                                                                           ✔               
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                                  
                                                                                                                                            ✔

    9.   Have you timely paid all of your insurance premiums?                                                              
                                                                                                                           ✔               
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           
                                                                                                                                   ✔        
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔        
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     
                                                                                                                                   ✔        
    13. Did any insurance company cancel your policy?                                                                             
                                                                                                                                   ✔        
    14. Did you have any unusual or significant unanticipated expenses?                                                           
                                                                                                                                   ✔        
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       
                                                                                                                                   ✔        
    16. Has anyone made an investment in your business?                                                                           
                                                                                                                                   ✔        
Official Form 425C                          Monthly Operating Report for Small Business Under Chapter 11                       page 1
Debtor Name   Mezz57th   LLC
              _______________________________________________________                             20-11316-shl
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            
                                                                                                                                  ✔      
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                               299,726.64
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                            457,746.84
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                          542,854.43
        Report the total from Exhibit D here.

    22. Net cash flow
        Subtract line 21 from line 20 and report the result here.                                                        +     -85,107.59
                                                                                                                             $ __________

        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =     214,619.05
                                                                                                                             $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                         290,494.78
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
Debtor Name   Mezz57th   LLC
              _______________________________________________________                                20-11316-shl
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                0.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           0
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?                                                   ____________
                                                                                                                                          84



              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                    6,000.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                      57,777.25
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.

    32. Cash receipts                   $ 462,000.00
                                          ____________           –     457,746.84
                                                                     $ ____________
                                                                                               =        4,253.16
                                                                                                   $ ____________
                                                                                               =
    33. Cash disbursements              $ 492,252.00
                                          ____________           –     542,854.43
                                                                     $ ____________                   -50,602.43
                                                                                                   $ ____________

                                          -30,252.00
                                        $ ____________           –      -85,107.59
                                                                     $ ____________
                                                                                               =      -54,855.59
                                                                                                   $ ____________
    34. Net cash flow


    35. Total projected cash receipts for the next month:                                                                         597,000.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                  591,825.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                     5,175.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
Debtor Name   Mezz57th   LLC
              _______________________________________________________                             20-11316-shl
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


    
    ✔   41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4


         Print                     Save As...                                                                                Reset
Account         Type       Date        Payee Type         Purpose            Amount
DIP Operating   Deposits    8/3/2020   Merchant deposit   Daily sales            9,823.22
DIP Operating   Deposits    8/3/2020   Merchant deposit   Daily sales           16,690.31
DIP Operating   Deposits    8/4/2020   Cash deposit       Deposit                   26.83
DIP Operating   Deposits    8/5/2020   Merchant deposit   Daily sales            2,941.65
DIP Operating   Deposits    8/5/2020   Cash deposit       Deposit                  563.34
DIP Operating   Deposits    8/5/2020   Cash deposit       Deposit                1,340.90
DIP Operating   Deposits    8/6/2020   Merchant deposit   Daily sales           10,098.79
DIP Operating   Deposits    8/7/2020   Merchant deposit   Daily sales           12,507.45
DIP Operating   Deposits   8/10/2020   Merchant deposit   Daily sales           12,076.30
DIP Operating   Deposits   8/10/2020   Merchant deposit   Daily sales           21,146.01
DIP Operating   Deposits   8/11/2020   Cash deposit       Deposit                  271.00
DIP Operating   Deposits   8/12/2020   Merchant deposit   Daily sales            2,560.28
DIP Operating   Deposits   8/12/2020   Cash deposit       Deposit                1,020.39
DIP Operating   Deposits   8/12/2020   Cash deposit       Deposit                1,691.66
DIP Operating   Deposits   8/13/2020   Merchant deposit   Daily sales           10,381.70
DIP Operating   Deposits   8/14/2020   Merchant deposit   Daily sales           11,438.01
DIP Operating   Deposits   8/17/2020   Cash deposit       Wageworks              4,010.56
DIP Operating   Deposits   8/17/2020   Merchant deposit   Daily sales           14,558.28
DIP Operating   Deposits   8/17/2020   Merchant deposit   Daily sales           17,721.86
DIP Operating   Deposits   8/19/2020   Merchant deposit   Daily sales            4,545.46
DIP Operating   Deposits   8/19/2020   Cash deposit       Deposit                  677.33
DIP Operating   Deposits   8/19/2020   Cash deposit       Deposit                2,288.91
DIP Operating   Deposits   8/20/2020   Merchant deposit   Daily sales           12,592.01
DIP Operating   Deposits   8/21/2020   Merchant deposit   Daily sales            8,832.30
DIP Operating   Deposits   8/24/2020   Merchant deposit   Daily sales           17,694.88
DIP Operating   Deposits   8/24/2020   Merchant deposit   Daily sales           24,909.26
DIP Operating   Deposits   8/24/2020   Cash deposit       Deposit                   81.42
DIP Operating   Deposits   8/26/2020   Merchant deposit   Daily sales            5,055.94
DIP Operating   Deposits   8/26/2020   Cash deposit       Deposit                1,009.66
DIP Operating   Deposits   8/26/2020   Cash deposit       Deposit                2,654.66
DIP Operating   Deposits   8/27/2020   Merchant deposit   Daily sales           16,184.86
DIP Operating   Deposits   8/28/2020   Merchant deposit   Daily sales           12,660.12
DIP Operating   Deposits   8/31/2020   Merchant deposit   Daily sales           13,097.86
DIP Operating   Deposits   8/31/2020   Merchant deposit   Daily sales           28,432.80
DIP Payroll     Deposits   8/10/2020   Online transfer    Payroll               82,217.34
DIP Payroll     Deposits   8/24/2020   Online transfer    Payroll               73,943.49

                                                          Total for August   $ 457,746.84
                                                                                Statement Period
                                                                             From August    01, 2020
                                                                             To   August    31, 2020
                                                                             Page     1 of     7

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account: 9083               28

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9083            BANKRUPTCY CHECKING                                 283,295.74                  200,238.21

              RELATIONSHIP             TOTAL                                                    200,238.21
9/15/2020

                                                                            Mezz 57th LLC

                                                              10800 Checking, Period Ending 08/31/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 09/09/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                                                       USD

  Statement beginning balance                                                                                                              283,295.74
  Checks and payments cleared (70)                                                                                                        -384,643.54
  Deposits and other credits cleared (36)                                                                                                  301,586.01
  Statement ending balance                                                                                                                 200,238.21

  Uncleared transactions as of 08/31/2020                                                                                                   45,573.98
  Register balance as of 08/31/2020                                                                                                        245,812.19
  Cleared transactions after 08/31/2020                                                                                                          0.00
  Uncleared transactions after 08/31/2020                                                                                                  -44,380.51
  Register balance as of 09/09/2020                                                                                                        201,431.68



  Details

  Checks and payments cleared (70)

  DATE                             TYPE                              REF NO.                         PAYEE                             AMOUNT (USD)
  07/13/2020                       Bill Payment                      1041                            Monica Penuela Hernandez                 -375.00
  07/23/2020                       Bill Payment                      1052                            Monica Penuela Hernandez                 -240.00
  07/27/2020                       Bill Payment                      1057                            Fairchild Baldwin, LLC                 -2,485.00
  07/27/2020                       Bill Payment                      1055                            Financial Pacific Leasing, Inc.        -3,067.46
  07/29/2020                       Bill Payment                      1058                            Shu Uemura                             -6,520.70
  07/30/2020                       Bill Payment                      1059                            Kaback Service, Inc.                   -2,068.63
  07/30/2020                       Bill Payment                      1060                            M & L Service & Maintenance …          -1,250.57
  07/31/2020                       Bill Payment                      1062                            Milbon USA, Inc.                       -5,194.41
  08/03/2020                       Check                             1061                            John Barrett                          -16,000.00
  08/03/2020                       Expense                                                           Voya                                   -5,725.48
  08/03/2020                       Expense                                                                                                  -7,233.04
  08/04/2020                       Bill Payment                                                      Principal Life Insurance Comp…        -11,402.39
  08/04/2020                       Expense                                                           SalonCentric                           -7,041.55
  08/05/2020                       Bill Payment                      1065                            Imperial Dade (Burke)                  -2,575.00
  08/05/2020                       Expense                                                           TimePayment Corp                       -1,728.76
  08/05/2020                       Expense                                                                                                  -4,404.64
  08/05/2020                       Bill Payment                                                      FedEx                                    -513.38
  08/06/2020                       Check                             1067                            Marco Paguay                             -186.96
  08/06/2020                       Bill Payment                      1068                            MIP 57th Development Acquis…          -25,000.00
  08/06/2020                       Bill Payment                      1069                            Quarterhorse Technology Inc.             -450.00
  08/06/2020                       Bill Payment                      1070                            Long Island Beauty Supply, Inc.          -970.30
  08/06/2020                       Bill Payment                      1072                            Rose 1845 By Lazarus Ltd                 -380.80
  08/06/2020                       Bill Payment                      1071                            Republic Data Products, Inc.             -900.00
  08/06/2020                       Expense                                                                                                  -1,434.75
  08/06/2020                       Bill Payment                                                      FedEx                                     -55.30
  08/10/2020                       Bill Payment                                                      Shelter Point                            -159.56
  08/10/2020                       Bill Payment                      1073                            Golden Door Services                   -2,400.00
  08/10/2020                       Transfer                                                                                                -82,217.34
  08/11/2020                       Bill Payment                                                      Pro Beauty Wholesale                     -836.70
  08/11/2020                       Bill Payment                                                      Empire Bluecross                      -15,000.82
  08/11/2020                       Expense                                                                                                  -3,100.92
  08/11/2020                       Expense                                                                                                  -4,204.98
  08/11/2020                       Expense                                                                                                  -4,758.41
  08/12/2020                       Bill Payment                                                      FedEx                                    -199.61
  08/12/2020                       Bill Payment                                                      Con Edison                             -4,548.37
  08/12/2020                       Expense                                                                                                     -14.92
  08/12/2020                       Expense                                                           The Hartford                           -5,666.82
  08/13/2020                       Bill Payment                      1074                            Tele-Verse Communications, I…          -1,432.25
  08/13/2020                       Bill Payment                      1075                            Verizon                                -1,143.15


                                                                                                                                                    1/4
                                                    Mezz 57th LLC
                                                     PROFIT AND LOSS
                                                           August 2020


                                                                                                     TOTAL
Income
 40000 REVENUE
  40100 Sales - Service
  40050 Sales - Treatments                                                                          5,060.00
  40110 Style                                                                                      89,789.25
  40120 Color                                                                                     100,054.76
  40130 Makeup                                                                                      4,693.00
  40140 Manicure                                                                                   13,153.00
  40150 Owner                                                                                      20,946.00
  40160 Out of Salon                                                                               13,572.00
  Sales Lashes                                                                                          0.00
  Total 40100 Sales - Service                                                                     247,268.01
  40200 Sales - Retail
  40210 Shu Uemura                                                                                  6,635.60
  40220 Milbon                                                                                      6,696.60
  40230 Trinny London                                                                               1,888.50
  40240 Surratt Cosmetics                                                                           1,184.50
  40250 Nannette De Gaspe                                                                               0.00
  40260 Depasquale                                                                                   300.00
  40270 Phaidon                                                                                         0.00
  40290 Other                                                                                       3,213.10
  40600 Consignment - Jewelry                                                                       2,903.00
  Total 40200 Sales - Retail                                                                       22,821.30
 Total 40000 REVENUE                                                                              270,089.31
 Discounts/Refunds Given
  40900 Sales - Returns & Discounts                                                                     0.00
 Total Discounts/Refunds Given                                                                          0.00
 Other Income
  40300 Sales - Food                                                                                    0.00
  40500 Sales - Other                                                                               7,976.13
 Total Other Income                                                                                 7,976.13
Total Income                                                                                     $278,065.44
Cost of Goods Sold
 50000 COST OF GOODS SOLD
  50300 COGS - Retail
  50100 Commissions                                                                                 1,096.85
  50310 Shu Uemura                                                                                  3,083.00
  50320 Milbon                                                                                      2,984.50
  50330 Trinny London                                                                               1,034.93
  50340 Surratt Cosmetics                                                                            594.50




                                  Accrual Basis Tuesday, September 15, 2020 12:23 PM GMT-04:00          1/4
                                                    Mezz 57th LLC
                                                      BALANCE SHEET
                                                     As of August 31, 2020


                                                                                                     TOTAL
ASSETS
 Current Assets
 Bank Accounts                                                                                   $106,941.79
 Accounts Receivable
  11000 RECEIVABLES                                                                                     0.00
   11100 Accounts Receivable                                                                            0.00
  Total 11000 RECEIVABLES                                                                               0.00
 Total Accounts Receivable                                                                             $0.00
 Other Current Assets
  12000 CREDIT CARD RECEIVABLE                                                                    198,736.50
  13000 OTHER RECIEVABLES
   13100 Employee Advances                                                                          4,744.80
   13200 COBRA                                                                                     -5,596.41
   13300 Due from Trinny London                                                                    23,117.03
   13400 Due from Lori McLean                                                                           0.00
  Total 13000 OTHER RECIEVABLES                                                                    22,265.42
  14000 INVENTORY
   14100 Shu Uemura                                                                                 8,478.20
   Kerastas                                                                                         3,288.82
   Return Allowance                                                                                  -289.95
   Total 14100 Shu Uemura                                                                          11,477.07
   14200 Milbon                                                                                     3,148.46
   14300 Trinny London                                                                            102,034.60
   14400 Surratt Cosmetics                                                                          3,941.50
   14500 Nanette De Gaspe                                                                           5,076.50
   14600 Depasquale                                                                                 1,614.41
   14700 Phaidon                                                                                    3,067.78
   14900 Other                                                                                     -4,592.77
   Baxter of California                                                                              -180.71
   Paramount - GHD                                                                                   757.74
  Total 14000 INVENTORY                                                                           126,344.58
  15000 PREPAID EXPENSES
   15100 Prepaid Expenses                                                                          30,531.81
   15200 Prepaid Insurance                                                                         34,030.30
   15300 Prepaid Rent                                                                                   0.00
   15400 Retainer Fees                                                                             72,204.00
  Total 15000 PREPAID EXPENSES                                                                    136,766.11
 Total Other Current Assets                                                                      $484,112.61
 Total Current Assets                                                                            $591,054.40




                                  Accrual Basis Tuesday, September 15, 2020 12:33 PM GMT-04:00          1/4
Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                                 1               Actual              2                Actual              3              Actual              4               Actual              5               Actual              6               Actual              7               Actual              8               Actual              9               Actual              10               11              12                13                14
                   Week Ending                7/18/2020        7/18/2020          7/25/2020         7/25/2020          8/1/2020         8/1/2020          8/8/2020          8/8/2020          8/15/2020        8/15/2020          8/22/2020        8/22/2020          8/29/2020        8/29/2020          9/5/2020          9/5/2020          9/12/2020        9/12/2020          9/19/2020        9/26/2020       10/3/2020        10/10/2020        10/17/2020

Beginning Balance                                    421,919         421,919             270,137          270,137             323,720        323,720             284,997         284,997             284,538         284,538             200,762         200,762             201,490         201,490             173,658         173,658             156,172         156,172           107,027          175,040          92,786          152,479            66,425
      Cash Receipts                                   70,000          50,744             100,000           76,898              75,000         67,426              85,000          52,061              65,000          59,294              65,000          60,539              70,000          79,160              85,000          76,844             115,000          76,795           125,000          140,000         150,000          150,000           150,000
            Less: Merchant Fees                          -               -               (13,000)             -                   -              -                (7,233)         (7,233)                -               -                   -               -                   -               -                (8,000)         (5,847)                -               -                 -                -           (10,000)             -                 -
Total Cash Receipts                                   70,000          50,744              87,000           76,898              75,000         67,426              77,767          44,828              65,000          59,294              65,000          60,539              70,000          79,160              77,000          70,997             115,000          76,795           125,000          140,000         140,000          150,000           150,000
      Other Deposits                                     -               -                   -                -                   -              -                   -               -                   -               -                   -             4,688                 -             1,091                 -               -                   -             3,439               -                -               -                -                 -
      Transfers                                          -               -                   -                -                   -              -                   -             8,931                 -               -                   -               -                   -               -                   -               -                   -               -                 -                -               -                -                 -
      Tenant Improvements                                -               -                   -                -                   -              -                   -               -                   -               -                   -               -                   -               -                   -               -                   -               -                 -                -               -                -                 -
Total Receipts                                        70,000          50,744              87,000           76,898              75,000         67,426              77,767          53,759              65,000          59,294              65,000          65,227              70,000          80,251              77,000          70,997             115,000          80,234           125,000          140,000         140,000          150,000           150,000

DISBURSEMENTS
      Navitas Credit 1                                    -                 -                 -                  -                -                 -                -                  -              1,528                -              1,550              1,550              -                  -                -                  -              1,528                -                 -              -                 -              1,528               -
      Navitas Credit 2                                    -                 -                 -                  -                -                 -                -                  -              1,476                -              1,497              1,497              -                  -                -                  -              1,476              1,438               -              -                 -              1,476               -
      Pawnee Leasing                                      -                 -                 -                  -              1,883               -                -                  -              4,200                -                -                  -              1,883                -              1,883              1,883              -                  -                 -            1,883               -                -                 -
      Pacific Leasing                                     -                 -                 -                  -              1,438               -                -                3,067              -                4,205              -                  -              1,438                -              1,438              1,438              -                  -                 -            1,438               -                -                 -
      TimePayment                                         -                 -                 -                  -                563               -                -                1,729              -                  -                -                  -                563                -                560                560              -                  -                 -              563               -                -                 -
Lease Payments                                            -                 -                 -                  -              3,884               -                -                4,796            7,204              4,205            3,048              3,048            3,884                -              3,881              3,881            3,004              1,438               -            3,884               -              3,004               -

     MIP 57th Development                                 -                 -                 -                  -                -                 -             25,000                -             25,000                -             25,000          25,000                 -                  -             20,000          20,000                  -                 -                -                 -              -              25,000               -
     Advanced Plumbing                                    -                 448               -                  -                -                 -                -                  -                -                  -                -               -                   -                  -                -               -                    -                 -                -                 -              -                 -                 -
     Alan Margolin                                        -                 -                 -                2,000              -                 -                -                  -                -                  -                -               -                   -                  -                -               -                    -                 -                -                 -              -                 -                 -
     M&L Service Maintenance                              -                 -                 -                  -                -                 -              1,251                -                -                1,251              -               -                   -                1,251              -               -                    -                 -                -                 -              -                 -                 -
     Vent Away                                            -                 -                 -                  -                -                 -                -                  -                -                  -                -               871                 -                  -                -               -                    -                 -                -                 -              -                 -                 -
     Kaback Inc                                           -                 484               -                  -                -                 -              2,069              2,069              -                  -              3,000             -                   -                  -              3,000             -                    -                 -              3,000               -              -                 -                 -
     Con Edison                                           -               2,839               -                  -                -                 -                -                  -                -                4,548              -               -                 1,500                -                -               -                    -                 -                -                 -            1,500               -                 -
Rent & Utilities                                          -               3,772               -                2,000              -                 -             28,319              2,069           25,000              5,799           28,000          25,871               1,500              1,251           23,000          20,000                  -                 -              3,000               -            1,500            25,000               -

      Employee Payroll                               188,099         188,099                 -                -                90,446         93,913                 -               -                96,000          82,217                 -               -                78,000          73,943                 -               -                93,000          87,354                 -          144,000               -          174,000                  -
      John Barrett Salary                                -               -                   -                -                 8,000            -                16,000             -                16,000          16,000                 -               -                   -               -                16,000          16,000                 -               -                   -              -              16,000            -                    -
      Empire Employee Insurance                          -               -                   -                -                   -              -                   -               -                   -            15,001              20,511          20,511              20,511          20,511                 -            16,084              15,001          15,814              20,511         20,511               -           15,001               20,511
      Principal Financial Group                          -               -                   -                -                   -              -                11,402          11,402                 -               -                   -               -                 9,881             -                 8,907           8,907                 -               -                   -              -               9,881            -                    -
      VOYA 401k                                          -               -                11,792           11,792                 -              -                 5,725           5,725                 -               -                 5,000           4,948                 -               -                 9,500           3,440                 -               -                 9,500            -               9,500            -                  9,500
      Shelterpoint DBL                                   -                                   -                -                   -              -                 2,700             -                   -               160                 -               -                   -               -                 2,700           7,042                 -               -                   -              -               2,700            -                    -
      TransitChek                                      2,500           1,205                 -                -                   -              -                   -               -                 2,500             -                 1,500           1,577                 -               -                   -               -                 2,500             -                   -              -                 -            2,500                  -
      Wageworks                                          -               -                   -                -                   -              -                   -               -                   -               -                   122             -                   -               643                 -               -                   -               -                   122            -                 -              -                    122
      Wage Garnishments                                  -               -                   -                -                   -              -                   202             -                   -               -                   202             -                   -               -                   202             -                   -               -                   202            -                 202            -                    202
      ADP Screening                                      -               -                   -                -                   -              -                   300             -                   -               -                   -               -                   -               -                   300             -                   -               -                   -              -                 300            -                    -
      ADP                                                -               -                   -                -                   -              -                 1,300             -                   -               -                   -               850                 -               -                 1,300             -                   -               -                   -              -               1,300            -                    -
Payroll / Benefits                                   190,599         189,304              11,792           11,792              98,446         93,913              37,629          17,128             114,500         113,378              27,334          27,885             108,392          95,097              38,908          51,472             110,501         103,167              30,334        164,511            39,883        191,501               30,334

      Ballon Stoll Bader & Nadler, P.C.                  -                  -                -                   -             15,000               -                -                  -                -                  -                -                  -                -                  -                -                  -                -                  -                -               -              5,000               -                 -
      Mazars LLP                                         -                  -                -                   -              8,000               -                -                  -              8,000                -                -                  -              5,000                -                -                  -              8,000              8,000              -             8,000              -               2,500               -
      Bederson LLP                                       -                  -                -                   -                -                 -                -                  -                -                  -                -                  -                -                  -                -                  -                -                  -                -               -              7,000               -                 -
      Golden Door Services                             1,200              1,200            1,200               1,200            1,200             1,200            1,200                -              1,200              2,400            1,200              1,200            1,200              1,200            1,200              1,200            1,200              1,200            1,200           1,200            1,200             1,200             1,200
Professional Fees                                      1,200              1,200            1,200               1,200           24,200             1,200            1,200                -              9,200              2,400            1,200              1,200            6,200              1,200            1,200              1,200            9,200              9,200            1,200           9,200           13,200             3,700             1,200

      First Insurance Funding                             -                 -                -                   -                -                -               4,405              4,405               -              -                    -                 -                -                  -              4,625              4,405               -                 -                 -              -              4,625               -                 -
      Hartford                                            -                 -                -                   -                -                -               5,601                -                 -            5,667                  -                 -                -                  -              5,601                -                 -                 -                 -              -              5,601               -                 -
      Travelers                                           -                 -                -                   -                -                352               -                  -                 -              -                    -                 -                -                  -                -                  -                 -                 -                 -              -                -                 -                 -
      Philadelphia Insurance                              -                 -              4,778                 -                -                -                 -                  -                 -            4,758                  -                 -              4,778                -              4,758              4,758               -                 -                 -            4,778              -                 -                 -
Business Insurance                                        -                 -              4,778                 -                -                352            10,006              4,405               -           10,425                  -                 -              4,778                -             14,985              9,163               -                 -                 -            4,778           10,226               -                 -

        BMW Financial Services                            -                 -                 -                  -                -                 -              1,435              1,435             -                   -                 -                 -                 -                 -                699                -               -                   -                -                 -             699               -                  -
        McFarlane Properties                              -                 -                 -                  -                -                 -                -                  -               -                   -                 -                 -                 -                 -                -                  -               -                   -              3,500               -             -                 -                3,500
        Verizon Wireless                                  -                 -                 -                  -                -                 -                -                  -               250                 -                 -                 -                 -                 -                -                  -               250                 -                -                 -             -                 250                -
Other                                                     -                 -                 -                  -                -                 -              1,435              1,435             250                 -                 -                 -                 -                 -                699                -               250                 -              3,500               -             699               250              3,500

     Salon Centric                                       -                  -              2,500                 -                -                 -              7,042              7,042              -                 -               2,500                -                -                  -              2,500                -                -                  -              2,500             -              2,500               -               4,000
     The Wella Corporation                               -                  -              2,500               1,627              -               1,202            2,500                -                -                 -               2,500                -                -                  -              2,500                -                -                  942            2,500             -              2,500               -               4,000
     Symbiotic                                         1,250              1,795              -                 2,013            2,000               230              -                  -              1,250               -                                    -              1,250                -                                   -              1,250                -                -             1,250              -               1,500               -
     Pro Beauty Wholesale                                -                  505              -                   -                -                 -                800                -                -                 837               -                  -                -                  -                800                -                -                  -                -               -                800               -                 -
     Long Island Beauty Supplies                       1,500              1,655              -                   -                -                 -                -                  -              2,000               -               1,000                970            2,000              1,531              -                  -              1,500                -                -             1,500              -               1,500               -
     Burke Supply Systems                                -                  403              -                   140              -                 -              2,575              2,575              -                 -                 400                387              -                  -              2,000                -                -                  518              -               -              2,000               -                 -
     Hair U Wear                                         -                  -                -                   419              -                 419              -                  -                -                 -                 -                  -                -                  -                -                  -                -                  -                -               -                -                 -                 -
     Monica Accessories                                  -                  -                -                   -                -                 -                -                  -                -                 -                 -                  -                -                  615              -                  -                -                  -                -               -                -                 -                 -
     Miscellaneous Supplies                            7,500                -              7,500                 -                -                 240              -                  -              7,500               -                 -                  -                -                  -                -                  -                -                  -              7,500             -                -                 -               7,500
     Rochelle Aliota                                     -                  -                -                   -                -                                  -                  -                -                 -                 -                  -                -                  -                -                  -                -                1,800              -               -                -                 -                 -
     Great Hair                                        5,000                -              3,500                 -                -                 -                -                  -              3,500               -                 -                  -              3,500              1,305              -                  -              2,500              3,859              -             2,500              -               3,000               -
Backbar Products                                      15,250              4,358           16,000               4,199            2,000             2,092           12,917              9,617           14,250               837             6,400              1,357            6,750              3,451            7,800                -              5,250              7,119           12,500           5,250            7,800             6,000            15,500

      Shu Uemura                                       3,250                -                -                   -                -               6,624            6,521           6,521               3,000                -                -                  -              3,000                -                -                  -              2,500                -                 -            2,500              -               2,500               -
      Milbon                                           2,500                -                -                   -              2,500               -              5,194           5,194               2,500                -                -                  -              2,500                -                -                  -              2,500              2,944               -            2,500              -               2,500               -
      Joon Han                                           -                  -             33,000                 -                -                 -              5,000             -                   -                  -              5,000              5,000              -                  -                -                  -              5,000              5,000               -              -              5,000               -                 -
      Fairchild Baldwin                                  -                  -              2,500                 -              2,485               -              2,485           2,485                 -                  -              2,500                -                -                2,485              -                  -                -                  -                 -            2,500              -                 -                 -
Retail Products                                        5,750                -             35,500                 -              4,985             6,624           19,200          14,200               5,500                -              7,500              5,000            5,500              2,485              -                  -             10,000              7,944               -            7,500            5,000             5,000               -

     Innovative Business Computer Solutions               -                 -                 -                  -                -               1,595              -                  -              1,356                -                -                  -                -                1,595              -                  -                 -                 -              1,356             -                 -               -                1,356
     Tele-Verse Communications                            -                 -                 -                  -                -                 278              -                  -              1,503              1,432              -                  -                -                  185              -                  -                 -                 -              1,503             -                 -               -                1,503
     Quarterhorse Technology                              -                 -                 -                  -                -                 -                -                  -                -                  450              -                  -                -                  450              -                  -                 -                 -                -               -                 -               -                  -
     Republic Data                                        -                 -                 -                  -                -                 -                -                  -                -                  -                -                  -                -                  900              -                  -                 -                 -                -               -                 -               -                  -
     DGA Security                                         -                 -                 -                1,731            1,731               -                -                  -                -                  -                -                  -              1,731                -                -                  -                 -                 -                -             1,731               -               -                  -
     Verizon                                              -               1,097               -                  -                -                 -                -                  -                -                1,143            1,300                -                -                  -                -                1,109               -                 -              1,300             -                 -               -                1,300
     Verizon Fios                                         -                 650               -                  -                -                 -                -                  -                -                  910              894                -                -                  -                -                  -                 -                 -                894             -                 -               -                  894
     Spectrum                                             -               1,198               -                  -                -                 -                599                -                -                  599              -                  -                -                  -                599                -                 -                 -                -               -                 -               599                -
Technology                                                -               2,945               -                1,731            1,731             1,873              599                -              2,859              4,534
Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                                  15                16               17                18                19                 20               21                  22
                     Week Ending              10/24/2020        10/31/2020        11/7/2020        11/14/2020        11/21/2020         11/28/2020        12/5/2020          12/12/2020        Total                    Notes

Beginning Balance                                  159,438            53,934           124,228              174           103,187             (4,317)           89,977            (24,877)
      Cash Receipts                                150,000           150,000           160,000          160,000           160,000            160,000           160,000            160,000      2,142,119    Weekly sales
            Less: Merchant Fees                        -                 -             (13,000)             -                 -                  -                 -                  -          (44,080)   Payment Processor
Total Cash Receipts                                150,000           150,000           147,000          160,000           160,000            160,000           160,000            160,000      2,098,038
      Other Deposits                                   -                 -                 -                -                 -                  -                 -                  -            9,218    Deposits
      Transfers                                        -                 -                 -                -                 -                  -                 -                  -            8,931    Account transfers
      Tenant Improvements                              -                 -                 -                -                 -                  -                 -                  -              -
Total Receipts                                     150,000           150,000           147,000          160,000           160,000            160,000           160,000            160,000      2,116,187

DISBURSEMENTS
      Navitas Credit 1                                    -                 -              1,528               -                 -                  -              1,528                 -        6,134     Equipment Leases
      Navitas Credit 2                                    -                 -              1,476               -                 -                  -              1,476                 -        7,363     Equipment Leases
      Pawnee Leasing                                    1,883               -                -                 -               1,883                -                -                   -       11,298     Equipment Leases
      Pacific Leasing                                   1,438               -                -                 -               1,438                -                -                   -       15,900     Equipment Leases
      TimePayment                                         563               -                -                 -                 563                -                -                   -        5,100     Equipment Leases
Lease Payments                                          3,884               -              3,004               -               3,884                -              3,004                 -       45,795

     MIP 57th Development                                 -                 -             36,000               -                 -                  -             40,000                 -      126,000     Rent
     Advanced Plumbing                                    -                 -                -                 -                 -                  -                -                   -          -       Plumbing
     Alan Margolin                                        -                 -                -                 -                 -                  -                -                   -          -       Construction
     M&L Service Maintenance                              -                 -                -                 -                 -                  -                -                   -        2,501     Service maintenance
     Vent Away                                            -                 -                -                 -                 -                  -                -                   -          871
     Kaback Inc                                           -                 -                -                 -                 -                  -                -                   -        8,069     HVAC
     Con Edison                                           -               1,500              -                 -                 -                1,500              -                   -        9,048     Utilities
Rent & Utilities                                          -               1,500           36,000               -                 -                1,500           40,000                 -      146,489

      Employee Payroll                             180,000                  -          180,000                 -          192,000                   -          192,000                   -     1,378,427    Gross Wages
      John Barrett Salary                              -                    -           16,000                 -              -                     -           16,000                   -        80,000    Owner's salary
      Empire Employee Insurance                     20,511                  -           15,001              20,511         20,511                   -           15,001                20,511     276,495    Healthcare
      Principal Financial Group                        -                  9,881            -                   -              -                   9,881            -                     -        58,859    Dental & Life
      VOYA 401k                                        -                  9,500            -                 9,500            -                   9,500            -                   9,500      71,113    401k
      Shelterpoint DBL                                 -                  2,700            -                   -              -                   2,700            -                     -        15,301    Disability
      TransitChek                                      -                    -            2,500                 -              -                     -            2,500                   -         9,077    Transit
      Wageworks                                        -                    -              -                   122            -                     -              -                     -         1,009    Employee expense
      Wage Garnishments                                -                    -              -                   202            -                     -              -                     -         1,008    Wage garnishments
      ADP Screening                                    -                    300            -                   -              -                     300            -                     -           900    Payroll expense
      ADP                                              -                  1,300            -                   -              -                   1,300            -                     -         4,750    Payroll
Payroll / Benefits                                 200,511               23,681        213,501              30,334        212,511                23,681        225,501                30,011   1,896,939

      Ballon Stoll Bader & Nadler, P.C.                   -              10,000              -                 -                 -               10,000              -                   -       15,000     Attorney
      Mazars LLP                                        2,500               -              2,500               -               2,500                -                -                 2,500     39,000     Accountants
      Bederson LLP                                        -              14,000              -                 -                 -                  -                -                   -       21,000     Trustee
      Golden Door Services                              1,200             1,200            1,200             1,200             1,200              1,200            1,200               1,200     24,000     Controller
Professional Fees                                       3,700            25,200            3,700             1,200             3,700             11,200            1,200               3,700     99,000

      First Insurance Funding                             -               4,625               -                -                 -                4,625               -                  -       22,684     Professional
      Hartford                                            -               5,601               -                -                 -                5,601               -                  -       22,471     Workers Comp
      Travelers                                           -                 -                 -                -                 -                  -                 -                  -          352     Umbrella
      Philadelphia Insurance                            4,778               -                 -                -               4,778                -                 -                  -       33,389     Commercial
Business Insurance                                      4,778            10,226               -                -               4,778             10,226               -                  -       78,895

         BMW Financial Services                           -                699              -                  -                 -                 699               -                   -        3,532     Car payment
         McFarlane Properties                             -                -                -                3,500               -                 -                 -                 3,500     10,500     Hampton site
         Verizon Wireless                                 -                -                250                -                 -                 -                 250                 -          750     Cell phones
Other                                                     -                699              250              3,500               -                 699               250               3,500     14,782

     Salon Centric                                        -               4,000              -               4,000               -                4,000              -                 4,000     26,542     Salon supplies
     The Wella Corporation                                -               4,000              -               4,000               -                4,000              -                 4,000     21,644     Salon supplies
     Symbiotic                                          1,500               -              1,500               -               1,500                -                -                 1,500      9,980     Salon supplies
     Pro Beauty Wholesale                                 -               1,400              -                 -                 -                1,400              -                   -        3,837     Salon supplies
     Long Island Beauty Supplies                        2,000               -              2,000               -               2,000                -                -                 2,000     15,001     Salon supplies
     Burke Supply Systems                                 -               2,000              -                 -                 -                2,000              -                   -        9,480     Salon supplies
     Hair U Wear                                          -                 -                -                 -                 -                  -                -                   -          419     Salon supplies
     Monica Accessories                                   -                 -                -                 -                 -                  -                -                   -                  Salon supplies
     Miscellaneous Supplies                               -                 -                -               7,500               -                  -                -                 7,500     22,740     Salon supplies
     Rochelle Aliota                                      -                 -                -                 -                 -                  -                -                   -        1,800     Salon supplies
     Great Hair                                         3,500               -              3,500               -               3,500                -              3,500                 -       27,164     Salon supplies
Backbar Products                                        7,000            11,400            7,000            15,500             7,000             11,400            3,500              19,000    138,607

      Shu Uemura                                        3,000               -              3,000               -               3,000                -                 -                3,000     32,644     Vendor
      Milbon                                            3,000               -              3,000               -               3,000                -                 -                3,000     27,138     Vendor
      Joon Han                                            -               5,000              -                 -                 -                5,000               -                  -       25,000     Consignment*
      Fairchild Baldwin                                 2,500               -                -                 -               2,500                -                 -                  -       12,470     Consignment*
Retail Products                                         8,500             5,000            6,000               -               8,500              5,000               -                6,000     97,253

     Innovative Business Computer Solutions               -                 -               -                1,356               -                  -                -                 1,356       7,259    Spa Salon Software
     Tele-Verse Communications                            -                 -               -                1,503               -                  -                -                 1,503       6,403    Telephones
     Quarterhorse Technology                              -                 -               -                  -                 -                  -                -                   -           900    IT Services
     Republic Data                                        -                 -               -                  -                 -                  -                -                   -
     DGA Security                                       1,731               -               -                  -               1,731                -                -                   -        6,924     Salon Security
     Verizon                                              -                 -               -                1,300               -                  -                -                 1,300      6,152     Office phones
     Verizon Fios                                         -                 -               -                  894               -                  -                -                   894      3,592     Primary cable
     Spectrum                                             -                 -               599                -                 -                  -                599                 -        2,396     Backup cable
Technology                                              1,731               -               599              5,053             1,731                -                599               5,053     33,626

         FedEx/UPS/Customs                               100                100             100                100              100                 100              100                 100      3,473     Shipping
         Iron Mountain                                   200                -               200                -                200                 -                -                   -        2,378     File storage
         Asi                                             -                  -               -                  -                -                   -                -                   -          -       ERISA audit
         Google                                          -                  600             -                  -                -                   600              -                   -        1,800     Emails
         CPS                                             -                  -               -                  -                -                   -                -                   -          -       LLC renewal
         Sysco                                           -                  -               -                  -                -                   -                -                   -          190     Food & Coffee
         Coin Register                                   -                  -               -                  -                -                   -                -                   -          -       Coin exchange
         Hugo Villavicencio                              -                  -               -                  -                -                   -                -                   -        1,200     Mover
         Lateral objects                                 -                  -               -                  -                -                   -                -                   -          -       Office supplies
         Charge it Pro                                   -                  -               -                  -                -                   -                -                   -            15    Print
         Royal Waste Services                            -                  -               600                -                -                   -                600                 -        2,823     Waste Services
         Coffee Distributing Services                    -                1,200             -                1,200              -                 1,200              -                 1,200      7,200     Coffee
Office                                                   300              1,900             900              1,300              300               1,900              700               1,300     19,079

TOTAL OPERATING                                    226,520               79,606        267,950              56,887        238,520                65,606        271,750                68,563   2,524,670

FINANCE
     Taxes                                             25,000              -                -                 -               25,000               -                 -                  -        70,000     Sales Tax
     Interest Expense                                     -                -                -                 -                  -                 -                 -                  -           -       Bank interest exp
     Bank Fees                                            100              100              100               100                100               100               100                100       1,656     Account fees
     LC Fees (1%)                                         -                -                -                 -                  -                 -                 -                  -           -
TOTAL FINANCE                                          25,100              100              100               100             25,100               100               100                100      71,656

TOTAL DISBURSEMENTS                                255,504               79,706        271,054              56,987        267,504                65,706        274,854                68,663   2,642,121

Net Cash Flow                                      (105,504)             70,294       (124,054)         103,013           (107,504)              94,294       (114,854)               91,337


Ending Cash Balance                                    53,934        124,228                174         103,187               (4,317)            89,977           (24,877)            66,460




Mezz57th 2020 Weekly Cash Flows                                                                                                                                                                                                   2 of 2   9/17/2020 12:46 AM
                                                      Mezz 57th LLC
                                                        BALANCE SHEET
                                                       As of August 31, 2020


                                                                                                         TOTAL
 Fixed Assets
 16000 PROPERTY PLANT & EQUIPMENT
  16100 Furniture & Fixtures                                                                         692,178.77
  16300 Computer Equipment                                                                            18,332.45
  16500 Leasehold Improvements
   16510 LI - Construction                                                                          2,593,639.10
   16520 LI - Architect                                                                              327,458.75
   16530 LI - Contractors                                                                             90,745.00
   16540 LI - Infrastructure                                                                         214,766.13
   16580 LI - Other                                                                                   28,920.77
   16590 LI - Tenant Improvements                                                                  -1,020,000.00
  Total 16500 Leasehold Improvements                                                                2,235,529.75
 Total 16000 PROPERTY PLANT & EQUIPMENT                                                             2,946,040.97
 17000 ACCUMULATED DEPRECIATION
  17100 AD - Furniture & Fixtures                                                                           0.00
  17200 AD - Salon Equipment                                                                                0.00
  17300 AD - Computer Equipment                                                                             0.00
  17500 AD - Leasehold Improvements                                                                     1,897.90
 Total 17000 ACCUMULATED DEPRECIATION                                                                   1,897.90
 Total Fixed Assets                                                                                $2,947,938.87
 Other Assets
 18000 INTERCOMPANY
  18100 Due from Old Co                                                                              457,404.41
  18200 Due from Owner                                                                                45,685.42
 Total 18000 INTERCOMPANY                                                                            503,089.83
 19000 START UP COSTS
  19100 Facilities Costs                                                                                4,745.00
  19200 Legal Fees                                                                                   218,872.51
  19300 Administrative Costs                                                                          66,537.50
  19400 Relocation Expenses                                                                           27,300.95
 Total 19000 START UP COSTS                                                                          317,455.96
 Letter of Credit                                                                                    390,047.00
 Total Other Assets                                                                                $1,210,592.79
TOTAL ASSETS                                                                                       $4,749,586.06




                                    Accrual Basis Tuesday, September 15, 2020 12:33 PM GMT-04:00            2/4
                                                     Mezz 57th LLC
                                                       BALANCE SHEET
                                                      As of August 31, 2020


                                                                                                        TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   20000 PAYABLES                                                                                   361,006.52
    20100 Accounts Payable [Pre-Petition]                                                          1,301,422.97
    20101 Accounts Payable [Post-Petition]                                                            -3,337.31
    20200 Insurance Payable                                                                          30,753.16
   Total 20000 PAYABLES                                                                            1,689,845.34
  Total Accounts Payable                                                                          $1,689,845.34
  Credit Cards
   AMEX 5003                                                                                         59,437.46
   AMEX 7004                                                                                         28,951.31
   CapOne 6025                                                                                       30,403.58
  Total Credit Cards                                                                               $118,792.35
  Other Current Liabilities
   21000 OTHER PAYABLES
    21100 American Express                                                                                 0.00
    21200 Due to Lori McLean                                                                               0.00
   Total 21000 OTHER PAYABLES                                                                              0.00
   22000 ACCRUED EXPENSES                                                                            13,659.36
    21300 Accrued Payroll                                                                           109,895.51
    22100 Accrued Expenses                                                                           26,197.86
    22200 Accrued Interest                                                                          162,609.60
   Total 22000 ACCRUED EXPENSES                                                                     312,362.33
   22300 ACCRUED EXPENSES - BUILD OUT
    22310 Construction                                                                               42,689.68
    22320 Architect                                                                                    2,400.00
    22330 Contractors                                                                                  2,805.00
    22340 Infrastructure                                                                                   0.00
    22390 Tenant Improvements                                                                       -346,668.00
   Total 22300 ACCRUED EXPENSES - BUILD OUT                                                         -298,773.32
   23000 PAYROLL LIABILITIES
    23100 401k Plan                                                                                   -3,979.52
    23200 Wage Garnishments                                                                             -325.12
    23300 NY SDI                                                                                        955.70
    23400 NY SFLI                                                                                      1,928.13
   Total 23000 PAYROLL LIABILITIES                                                                    -1,420.81
   NYS Sales Tax Processing Payable                                                                 394,178.05
    Sales Tax Payable                                                                                    -25.00
   Total NYS Sales Tax Processing Payable                                                           394,153.05




                                   Accrual Basis Tuesday, September 15, 2020 12:33 PM GMT-04:00            3/4
                                                      Mezz 57th LLC
                                                        BALANCE SHEET
                                                       As of August 31, 2020


                                                                                                           TOTAL
  Total Other Current Liabilities                                                                     $406,321.25
 Total Current Liabilities                                                                          $2,214,958.94
 Long-Term Liabilities
  25000 LONG TERM DEBT
   25200 Notes Payable - Lenders
    25210 Seller, Jeffrey                                                                            1,700,720.00
    25220 Acquavella, William R.                                                                       491,020.42
    25230 Flick, Larry                                                                                 650,000.00
    25240 Wynn, Steve                                                                                  400,000.00
    25250 Redleaf, Elizabeth                                                                           243,209.04
    25260 Muniz, Jose                                                                                  115,000.00
    25270 Woodner, Dian                                                                                 48,619.10
    25280 Leonetti, Gina M.                                                                             72,328.38
    Kersey, William                                                                                    250,000.00
    PPP Loan                                                                                           850,000.00
   Total 25200 Notes Payable - Lenders                                                               4,820,896.94
   25300 Notes Payable - Financing
    25310 Navitas Credit Corp - 40529651                                                                68,663.04
    25320 Navitas Credit Corp - 40540889                                                                38,911.99
    25330 Pawnee Leasing Corp - 201812086                                                               79,967.55
    25340 Pacific Leasing Inc - 823947                                                                  64,037.05
    25350 TimePayment Corp                                                                              25,114.40
   Total 25300 Notes Payable - Financing                                                               276,694.03
  Total 25000 LONG TERM DEBT                                                                         5,097,590.97
 Total Long-Term Liabilities                                                                        $5,097,590.97
 Total Liabilities                                                                                  $7,312,549.91
 Equity
 30000 OWNERS EQUITIES                                                                                -128,042.41
 30800 Member Contributions                                                                             60,000.00
 32000 Members Equity                                                                               -1,312,892.18
 Net Income                                                                                         -1,182,029.26
 Total Equity                                                                                      $ -2,562,963.85
TOTAL LIABILITIES AND EQUITY                                                                        $4,749,586.06




                                    Accrual Basis Tuesday, September 15, 2020 12:33 PM GMT-04:00              4/4
                                                Mezz 57th LLC
                                                 PROFIT AND LOSS
                                                       August 2020


                                                                                                 TOTAL
  50350 Nanette De Gaspe                                                                           66.00
  50360 Depasquale                                                                               150.00
  50370 Phaidon                                                                                     0.00
  50380 Other                                                                                   3,513.75
  Total 50300 COGS - Retail                                                                    12,523.53
  50600 Backbar
  50605 Color                                                                                   1,340.48
  50610 Shampoo                                                                                     0.00
  50615 Treatments                                                                              1,006.70
  50620 Extensions                                                                              1,110.00
  50630 Nails                                                                                    819.35
  50635 Tools                                                                                    318.76
  50640 Supplies                                                                                3,010.53
  50690 Other                                                                                    395.30
  50695 Shipping                                                                                 352.62
  50696 Retail                                                                                     -6.50
  Total 50600 Backbar                                                                           8,347.24
 Total 50000 COST OF GOODS SOLD                                                                20,870.77
Total Cost of Goods Sold                                                                      $20,870.77
GROSS PROFIT                                                                                 $257,194.67
Expenses
 60000 PAYROLL
  60100 Service Payroll
  Colorist Payroll
   60102 Color Assistants                                                                       7,619.03
   60180 Colorist I                                                                             4,434.92
   60181 Colorist II                                                                            2,318.12
   60182 Colorist III                                                                          22,746.75
   60183 Colorist IV                                                                           15,340.92
  Total Colorist Payroll                                                                       52,459.74
  Mani/Makeup Payroll
   60184 Makeup                                                                                 1,894.52
   60185 Manicurist                                                                             9,839.97
  Total Mani/Makeup Payroll                                                                    11,734.49
  Stylist Payroll
   60101 Style Assistants                                                                      14,728.48
   60187 Stylist I                                                                             10,155.53
   60188 Stylist II                                                                              402.69
   60189 Stylist III                                                                           28,464.19
   60190 Stylist IV                                                                            14,531.81




                              Accrual Basis Tuesday, September 15, 2020 12:23 PM GMT-04:00          2/4
                                                   Mezz 57th LLC
                                                    PROFIT AND LOSS
                                                          August 2020


                                                                                                   TOTAL
 Total Stylist Payroll                                                                           68,282.70
Total 60100 Service Payroll                                                                     132,476.93
60111 Owner Payroll Expenses
 60110 Owner Payroll                                                                             16,000.00
 60320 Medical - Owner                                                                            1,587.67
 60340 Dental - Owner                                                                                61.23
 60360 Life - Owner                                                                                169.95
Total 60111 Owner Payroll Expenses                                                               17,818.85
60200 Payroll Taxes - Employer
 60210 FICA                                                                                      12,887.30
 60220 FUTA                                                                                          58.26
 60230 SUI                                                                                         812.05
 60240 MCMT                                                                                           0.00
Total 60200 Payroll Taxes - Employer                                                             13,757.61
60300 Payroll Benefits
 60310 Medical                                                                                   33,272.58
 60330 Dental                                                                                      500.49
 60350 Life                                                                                        100.27
 60370 Disability / PFL                                                                           2,863.72
 60380 TransitChek                                                                                 682.30
 60390 VTL Insurance                                                                               122.30
Total 60300 Payroll Benefits                                                                     37,541.66
60400 Payroll Expenses
 60420 Wageworks                                                                                   155.00
Total 60400 Payroll Expenses                                                                       155.00
Management & Overhead
 60130 Administration                                                                            25,671.19
 60140 Reception                                                                                  9,668.33
 60150 Booking                                                                                    8,712.94
 60160 Housekeeping                                                                              15,801.97
 60191 Wait Staff                                                                                 3,126.97
Total Management & Overhead                                                                      62,981.40
Payroll Exchange                                                                                  8,373.74
Total 60000 PAYROLL                                                                             273,105.19
70000 OPERATING EXPENSES
70100 Rent & Utilities
 70110 Rent                                                                                      90,475.17
 70120 Electric & Gas                                                                             3,965.44
 70130 HVAC Water                                                                                  291.67
Total 70100 Rent & Utilities                                                                     94,732.28




                                 Accrual Basis Tuesday, September 15, 2020 12:23 PM GMT-04:00         3/4
                                                     Mezz 57th LLC
                                                      PROFIT AND LOSS
                                                            August 2020


                                                                                                        TOTAL
  70200 Insurance
  70210 Commercial                                                                                    9,163.05
  70220 Workmans Comp                                                                                 5,666.82
  Total 70200 Insurance                                                                              14,829.87
  70600 Salon Expenses
  70660 Garbage                                                                                         370.16
  70690 Maintenance & Repair                                                                          4,460.35
  Total 70600 Salon Expenses                                                                          4,830.51
  70900 Interest & Fees
  70910 Interest Expense                                                                                428.69
  70930 Bank Fees                                                                                       280.56
  Total 70900 Interest & Fees                                                                           709.25
  Office/General Administrative Expenses
  70300 Professional Fees
   70330 Consulting                                                                                   6,000.00
  Total 70300 Professional Fees                                                                       6,000.00
  70500 Office Expenses
   70510 Office Expense                                                                                  10.91
   70511 Office Supplies                                                                                466.03
   70520 Computer Expense                                                                             3,840.20
   70530 Telephone                                                                                    2,397.31
   70560 Moving & Storage                                                                               924.72
   70570 Postage & Delivery                                                                           1,276.00
   70590 Travel                                                                                          18.36
    70593 Tolls                                                                                          25.00
   Total 70590 Travel                                                                                    43.36
   Dues & subscriptions                                                                                  49.99
  Total 70500 Office Expenses                                                                         9,008.52
  70800 Other
   70810 Rent - LI                                                                                    1,800.00
  Total 70800 Other                                                                                   1,800.00
  Total Office/General Administrative Expenses                                                       16,808.52
 Total 70000 OPERATING EXPENSES                                                                     131,910.43
Total Expenses                                                                                     $405,015.62
NET OPERATING INCOME                                                                              $ -147,820.95
NET INCOME                                                                                        $ -147,820.95




                                   Accrual Basis Tuesday, September 15, 2020 12:23 PM GMT-04:00            4/4
9/15/2020

  DATE                            TYPE           REF NO.   PAYEE                             AMOUNT (USD)
  08/13/2020                      Bill Payment   1076      Verizon Fios                            -909.53
  08/13/2020                      Bill Payment   1077      Spectrum Enterprise                     -599.00
  08/13/2020                      Bill Payment   1079      WageWorks, Inc.                         -488.00
  08/13/2020                      Bill Payment   1078      Royal Waste Services, Inc.             -1,022.85
  08/13/2020                      Bill Payment   1080      JH Brands, LLC                         -5,000.00
  08/14/2020                      Expense                                                           -255.56
  08/17/2020                      Expense                                                         -1,577.00
  08/17/2020                      Expense                  Voya                                   -4,947.67
  08/17/2020                      Expense                                                         -1,497.14
  08/18/2020                      Bill Payment             ADP, LLC                                  -34.22
  08/18/2020                      Bill Payment             ADP, LLC                                  -27.59
  08/18/2020                      Bill Payment             Empire Bluecross                      -20,510.50
  08/18/2020                      Bill Payment             ADP, LLC                                  -10.00
  08/18/2020                      Bill Payment             ADP, LLC                                 -10.00
  08/18/2020                      Expense                  ADP, LLC                                -433.24
  08/18/2020                      Expense                  ADP, LLC                                -280.43
  08/18/2020                      Expense                  ADP, LLC                                  -20.00
  08/18/2020                      Expense                  ADP, LLC                                  -34.21
  08/19/2020                      Bill Payment   1082      Imperial Dade (Burke)                    -386.55
  08/19/2020                      Bill Payment   1081      Golden Door Services                   -1,200.00
  08/19/2020                      Bill Payment             FedEx                                    -113.09
  08/21/2020                      Expense                                                            -25.00
  08/24/2020                      Transfer                                                       -73,943.49
  08/25/2020                      Bill Payment   1083      Long Island Beauty Supply, Inc.        -1,530.66
  08/25/2020                      Bill Payment             Empire Bluecross                      -20,510.50
  08/26/2020                      Bill Payment             FedEx                                    -269.01
  08/27/2020                      Bill Payment   1085      Golden Door Services                   -1,200.00
  08/27/2020                      Bill Payment   1088      Iron Mountain                            -978.44
  08/27/2020                      Expense                  Innovative Business Compute…           -1,595.00
  08/31/2020                      Expense                  Voya                                   -3,440.13
  08/31/2020                      Bill Payment             Principal Life Insurance Comp…         -8,906.76

  Total                                                                                       -384,643.54


  Deposits and other credits cleared (36)

  DATE                            TYPE           REF NO.   PAYEE                             AMOUNT (USD)
  07/02/2020                      Bill Payment   1021      Imperial Dade (Burke)                      0.00
  07/16/2020                      Check          1045      Marco Paguay                               0.00
  08/03/2020                      Deposit                                                        16,690.31
  08/03/2020                      Deposit                                                         9,823.22
  08/04/2020                      Deposit                  The Wella Corporation                     26.83
  08/05/2020                      Deposit                                                         2,941.65
  08/05/2020                      Deposit                                                           563.34
  08/05/2020                      Deposit                                                         1,340.90
  08/06/2020                      Deposit                                                        10,098.79
  08/07/2020                      Deposit                                                        12,507.45
  08/10/2020                      Deposit                                                        12,076.30
  08/10/2020                      Deposit                                                        21,146.01
  08/11/2020                      Deposit                  Shu Uemura                               271.00
  08/12/2020                      Deposit                                                         2,560.28
  08/12/2020                      Deposit                                                         1,691.66
  08/12/2020                      Deposit                                                         1,020.39
  08/13/2020                      Deposit                                                        10,381.70
  08/14/2020                      Deposit                                                        11,438.01
  08/17/2020                      Deposit                                                        17,721.86
  08/17/2020                      Deposit                                                        14,558.28
  08/17/2020                      Deposit                                                         4,010.56
  08/19/2020                      Deposit                                                         4,545.46
  08/19/2020                      Deposit                                                         2,288.91
  08/19/2020                      Deposit                                                           677.33
  08/20/2020                      Deposit                                                        12,592.01
  08/21/2020                      Deposit                                                         8,832.30


                                                                                                         2/4
9/15/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  08/24/2020                     Deposit                                                                  24,909.26
  08/24/2020                     Deposit                                                                  17,694.88
  08/24/2020                     Deposit                                                                      81.42
  08/26/2020                     Deposit                                                                   5,055.94
  08/26/2020                     Deposit                                                                   2,654.66
  08/26/2020                     Deposit                                                                   1,009.66
  08/27/2020                     Deposit                                                                  16,184.86
  08/28/2020                     Deposit                                                                  12,660.12
  08/31/2020                     Deposit                                                                  28,432.80
  08/31/2020                     Deposit                                                                  13,097.86

  Total                                                                                                 301,586.01


  Additional Information

  Uncleared checks and payments as of 08/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  06/26/2020                     Transfer                                                                  -7,500.00
  07/09/2020                     Bill Payment             1035      Great Hair, Inc.                       -2,554.40
  08/04/2020                     Bill Payment             1066      MJC Electric and Maintenance             -426.79
  08/20/2020                     Bill Payment             1084      Vent Away, LLC                           -871.00
  08/25/2020                     Check                    1093      Rochelle Aliotta                       -1,800.00
  08/27/2020                     Bill Payment             1091      Tele-Verse Communications, I…            -185.08
  08/27/2020                     Bill Payment             1090      Republic Data Products, Inc.             -900.00
  08/27/2020                     Bill Payment             1089      M & L Service & Maintenance …          -1,250.56
  08/27/2020                     Bill Payment             1087      Hugo Villavicencio                     -1,200.00
  08/27/2020                     Bill Payment             1092      WageWorks, Inc.                          -155.00
  08/27/2020                     Bill Payment             1086      Great Hair, Inc.                       -1,305.00

  Total                                                                                                 -18,147.83


  Uncleared deposits and other credits as of 08/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  06/02/2020                     Transfer                                                                    106.21
  06/24/2020                     Transfer                                                                    766.90
  08/11/2020                     Transfer                                                                 24,331.25
  08/24/2020                     Transfer                                                                 38,517.45

  Total                                                                                                  63,721.81


  Uncleared checks and payments after 08/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  09/01/2020                     Transfer                                                                  -1,883.01
  09/01/2020                     Check                    1095      John Barrett                          -16,000.00
  09/01/2020                     Check                    1094      Financial Pacific Leasing, Inc.        -1,437.95
  09/02/2020                     Transfer                                                                  -5,847.24
  09/02/2020                     Bill Payment                       FedEx                                    -384.05
  09/02/2020                     Expense                            SalonCentric                           -7,041.54
  09/03/2020                     Bill Payment                       FedEx                                    -146.80
  09/03/2020                     Bill Payment                       Empire Bluecross                         -270.01
  09/03/2020                     Bill Payment                       Empire Bluecross                      -15,813.80
  09/03/2020                     Expense                                                                      -25.00
  09/03/2020                     Bill Payment             1097      JH Brands, LLC                         -5,000.00
  09/03/2020                     Bill Payment                       MIP 57th Development Acquis…          -20,000.00
  09/03/2020                     Bill Payment             1096      Golden Door Services                   -1,200.00
  09/04/2020                     Bill Payment             1098      The Wella Corporation                    -941.89
  09/08/2020                     Bill Payment                       FedEx                                     -45.61
  09/08/2020                     Bill Payment                       Golden Door Services                   -1,200.00

  Total                                                                                                 -77,236.90

                                                                                                                  3/4
9/15/2020

  Uncleared deposits and other credits after 08/31/2020

  DATE                            TYPE                    REF NO.   PAYEE               AMOUNT (USD)
  09/01/2020                      Deposit                           Safety First, LTD          115.50
  09/02/2020                      Deposit                                                    5,075.73
  09/03/2020                      Deposit                                                   17,010.66
  09/04/2020                      Deposit                                                   10,654.50

  Total                                                                                    32,856.39




                                                                                                    4/4
9/15/2020

                                                                             Mezz 57th LLC

                                                          10850 Payroll Checking, Period Ending 08/31/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 09/09/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                                                 USD

  Statement beginning balance                                                                                                         8,930.90
  Checks and payments cleared (21)                                                                                                 -158,210.89
  Deposits and other credits cleared (2)                                                                                            156,160.83
  Statement ending balance                                                                                                            6,880.84

  Uncleared transactions as of 08/31/2020                                                                                          -103,139.22
  Register balance as of 08/31/2020                                                                                                 -96,258.38
  Cleared transactions after 08/31/2020                                                                                                   0.00
  Uncleared transactions after 08/31/2020                                                                                           -89,183.05
  Register balance as of 09/09/2020                                                                                                -185,441.43



  Details

  Checks and payments cleared (21)

  DATE                             TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)
  08/03/2020                       Check                             10401                                                           -1,012.18
  08/03/2020                       Check                             10402                                                           -2,854.72
  08/03/2020                       Check                             10400                                                             -634.94
  08/11/2020                       Transfer                                                                                         -24,331.25
  08/12/2020                       Journal                           PU6 8/12/2020 1099                                              -5,464.82
  08/12/2020                       Journal                           Payroll 8/12/2020                                               -1,008.22
  08/12/2020                       Journal                           Payroll 8/12/2020                                                 -480.79
  08/12/2020                       Journal                           Payroll 8/12/2020                                              -48,356.12
  08/12/2020                       Journal                           Payroll 8/12/2020                                                 -581.12
  08/12/2020                       Journal                           Payroll 8/12/2020                                               -2,250.15
  08/24/2020                       Transfer                                                                                         -38,517.45
  08/26/2020                       Check                             1014                            George Lemanis                    -839.11
  08/26/2020                       Check                             1017                            Patrick Basset                  -1,550.68
  08/26/2020                       Check                             1016                            Natia Labauri                     -685.07
  08/26/2020                       Check                             1013                            Diego Moncada                     -737.49
  08/26/2020                       Check                             1018                            Rosa Cecelia Castillo             -228.82
  08/26/2020                       Check                             1019                            Shannon Spiegel                   -825.69
  08/26/2020                       Check                             1015                            Monica Penuela Hernandez          -677.01
  08/26/2020                       Check                             1020                            Vasilia Hatgidimitriou           -2,060.11
  08/26/2020                       Journal                           Payroll 8/26/2020                                              -21,642.75
  08/26/2020                       Journal                           PU6 1099 8/26/2020                                              -3,472.40

  Total                                                                                                                          -158,210.89


  Deposits and other credits cleared (2)

  DATE                             TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)
  08/10/2020                       Transfer                                                                                         82,217.34
  08/24/2020                       Transfer                                                                                         73,943.49

  Total                                                                                                                           156,160.83


  Additional Information

  Uncleared checks and payments as of 08/31/2020

  DATE                             TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)
  06/30/2020                       Journal                           NYC Metro Tax Adj                                                  -11.79
  07/28/2020                       Transfer                                                                                         -29,253.02

                                                                                                                                             1/2
9/15/2020

  DATE                            TYPE                    REF NO.              PAYEE             AMOUNT (USD)
  07/29/2020                     Journal                  PU6 7/29/2020 1099                          -3,650.10
  07/29/2020                     Journal                  Payroll 7/29/2020                           -2,854.72
  07/29/2020                     Journal                  Payroll 7/29/2020                           -1,012.18
  07/29/2020                     Journal                  Payroll 7/29/2020                             -634.94
  08/12/2020                     Journal                  Payroll 8/12/2020                          -24,076.12
  08/17/2020                     Check                    10405                                       -1,008.22
  08/17/2020                     Check                    10403                                         -581.12
  08/17/2020                     Check                    10404                                         -480.79
  08/18/2020                     Check                    10406                                       -2,250.15
  08/26/2020                     Journal                  Payroll 8/26/2020                          -46,998.87
  08/26/2020                     Journal                  Payroll 8/26/2020                           -1,829.47
  08/26/2020                     Check                    1012                 Brigida Tavarez          -706.61
  08/26/2020                     Check                    1011                 Ashley Ohman              -63.15

  Total                                                                                            -115,411.25


  Uncleared deposits and other credits as of 08/31/2020

  DATE                            TYPE                    REF NO.              PAYEE             AMOUNT (USD)
  06/24/2020                     Transfer                                                              3,750.00
  06/24/2020                     Transfer                                                                766.90
  06/26/2020                     Transfer                                                              7,500.00
  06/30/2020                     Journal                  FUTA Adj                                       255.13

  Total                                                                                             12,272.03


  Uncleared checks and payments after 08/31/2020

  DATE                            TYPE                    REF NO.              PAYEE             AMOUNT (USD)
  09/01/2020                     Check                    10407                                       -1,829.47
  09/09/2020                     Journal                  Payroll 9/9/2020                           -53,587.45
  09/09/2020                     Journal                  Payroll 9/9/2020                              -132.86
  09/09/2020                     Journal                  Payroll 9/9/2020                              -756.02
  09/09/2020                     Journal                  Payroll 9/9/2020                            -2,026.53
  09/09/2020                     Journal                  PU6 1099 9/9/2020                           -4,737.75
  09/09/2020                     Journal                  Payroll 9/9/2020                           -25,588.21
  09/09/2020                     Journal                  Payroll 9/9/2020                              -524.76

  Total                                                                                            -89,183.05




                                                                                                              2/2
9/15/2020

                                                                            Mezz 57th LLC

                                                                10900 Utility, Period Ending 08/31/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 09/09/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                            USD

  Statement beginning balance                                                                                     7,500.00
  Checks and payments cleared (0)                                                                                     0.00
  Deposits and other credits cleared (0)                                                                              0.00
  Statement ending balance                                                                                        7,500.00

  Uncleared transactions as of 08/31/2020                                                                         7,500.00
  Register balance as of 08/31/2020                                                                              15,000.00



  Additional Information

  Uncleared deposits and other credits as of 08/31/2020

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/26/2020                       Transfer                                                                       7,500.00

  Total                                                                                                          7,500.00




                                                                                                                         1/1
                                                                             Statement Period
                                                                          From August    01, 2020
                                                                          To   August    31, 2020
                                                                          Page     2 of     7

                                                                          PRIVATE CLIENT GROUP 244
                                                                          261 MADISON AVENUE
                                                                          NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION          9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                     See Back for Important Information


                                                                 Primary Account: 9083                 28


BANKRUPTCY CHECKING              9083




Summary

 Previous Balance as of August      01, 2020                                                 283,295.74
       34 Credits                                                                            301,586.01
       70 Debits                                                                             384,643.54
 Ending Balance as of   August      31, 2020                                                 200,238.21


Deposits and Other Credits
 Aug 03 ACH DEPOSIT              ck/ref no.      9300415                                       9,823.22
         BANKCARD-8566        MTOT DEP         518089130019953
         002 000000000009823221592126793
 Aug 03 ACH DEPOSIT              ck/ref no.      9391682                                      16,690.31
         BANKCARD-8566        BTOT DEP         518089130019953
         002 000000000016690311592126793
 Aug 04 MOBILE DEPOSIT                                                                            26.83
 Aug 05 ACH DEPOSIT              ck/ref no.      9674087                                       2,941.65
         BANKCARD-8566        BTOT DEP         518089130019953
         002 000000000002941651592126793
 Aug 05 DEPOSIT          ref#                                                                    563.34
 Aug 05 DEPOSIT                                                                                1,340.90
 Aug 06 ACH DEPOSIT              ck/ref no.      9854620                                      10,098.79
         BANKCARD-8566        MTOT DEP         518089130019953
         002 000000000010098791592126793
 Aug 07 ACH DEPOSIT              ck/ref no.        48141                                      12,507.45
         BANKCARD-8566        MTOT DEP         518089130019953
         005 000000000013007451592126793
 Aug 10 ACH DEPOSIT              ck/ref no.       125484                                      12,076.30
         BANKCARD-8566        BTOT DEP         518089130019953
         005 000000000014596721592126793
 Aug 10 ACH DEPOSIT              ck/ref no.       187041                                      21,146.01
         BANKCARD-8566        MTOT DEP         518089130019953
         002 000000000021146011592126793
 Aug 11 MOBILE DEPOSIT                                                                              271.00
                                                                            Statement Period
                                                                         From August    01, 2020
                                                                         To   August    31, 2020
                                                                         Page     3 of     7

                                                                         PRIVATE CLIENT GROUP 244
                                                                         261 MADISON AVENUE
                                                                         NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION         9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                    See Back for Important Information


                                                                Primary Account: 9083               28

Aug 12   ACH DEPOSIT             ck/ref no.      505399                                       2,560.28
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000004560281592126793
Aug 12   DEPOSIT         ref#                                                                 1,020.39
Aug 12   DEPOSIT                                                                              1,691.66
Aug 13   ACH DEPOSIT             ck/ref no.      605026                                      10,381.70
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000010565231592126793
Aug 14   ACH DEPOSIT             ck/ref no.      815370                                      11,438.01
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000012038011592126793
Aug 17   ACH DEPOSIT             ck/ref no.     1021774                                       4,010.56
         WAGEWORKS            BAT27210        CID 41094
Aug 17   ACH DEPOSIT             ck/ref no.      984601                                      14,558.28
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000016728281592126793
Aug 17   ACH DEPOSIT             ck/ref no.     1039857                                      17,721.86
         BANKCARD-8566        BTOT DEP        518089130019953
         002 000000000017721861592126793
Aug 19   ACH DEPOSIT             ck/ref no.     1271176                                       4,545.46
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000004925171592126793
Aug 19   DEPOSIT         ref#                                                                   677.33
Aug 19   DEPOSIT                                                                              2,288.91
Aug 20   ACH DEPOSIT             ck/ref no.     1391820                                      12,592.01
         BANKCARD-8566        BTOT DEP        518089130019953
         002 000000000012592011592126793
Aug 21   ACH DEPOSIT             ck/ref no.     1586932                                       8,832.30
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000009332301592126793
Aug 24   ACH DEPOSIT             ck/ref no.     1674155                                      17,694.88
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000017914881592126793
Aug 24   ACH DEPOSIT             ck/ref no.     1711514                                      24,909.26
         BANKCARD-8566        BTOT DEP        518089130019953
         002 000000000024909261592126793
Aug 24   DEPOSIT         ref#                                                                    81.42
Aug 26   ACH DEPOSIT             ck/ref no.     1952209                                       5,055.94
         BANKCARD-8566        BTOT DEP        518089130019953
         005 000000000008263201592126793
                                                                                Statement Period
                                                                             From August    01, 2020
                                                                             To   August    31, 2020
                                                                             Page     4 of     7

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




              MEZZ57TH LLC DEBTOR IN POSSESSION             9-244
              CASE NUMBER 2011316SHL
              OPERATING AC
              36E 57TH ST MEZZANINE
              NEW YORK NY 10022              999                       See Back for Important Information


                                                                    Primary Account: 9083                 28

 Date                   Description
 Aug 26   DEPOSIT          ref#                                                                   1,009.66
 Aug 26   DEPOSIT                                                                                 2,654.66
 Aug 27   ACH DEPOSIT              ck/ref no.     2059614                                        16,184.86
          BANKCARD-8566         BTOT DEP        518089130019953
          002 000000000016184861592126793
 Aug 28   ACH DEPOSIT              ck/ref no.     2245260                                        12,660.12
          BANKCARD-8566         BTOT DEP        518089130019953
          005 000000000013060121592126793
 Aug 31   ACH DEPOSIT              ck/ref no.     2409313                                        13,097.86
          BANKCARD-8566         MTOT DEP        518089130019953
          005 000000000013554861592126793
 Aug 31   ACH DEPOSIT              ck/ref no.     2428862                                        28,432.80
          BANKCARD-8566         MTOT DEP        518089130019953
          002 000000000028432801592126793

Withdrawals and Other Debits
 Aug 03 AUTOMATED PAYMENT       ck/ref no.        9344678                                         5,725.48
         VOYA NAT TRST182    SPNSR P/R          817906 0001
 Aug 03 AUTOMATED PAYMENT       ck/ref no.        9384161                                         7,233.04
         BANKCARD-8566       MTOT DISC          518089130019953
 Aug 04 AUTOMATED PAYMENT       ck/ref no.        9474830                                         7,041.55
         SALONCENTRIC        8666186095
 Aug 04 AUTOMATED PAYMENT       ck/ref no.        9455938                                        11,402.39
         PLIC-SBD            INSUR CLM          PACT#169537215
 Aug 05 AUTOMATED PAYMENT       ck/ref no.        9649349                                              513.38
         FEDERAL EXPRESS     DEBIT              EPA61922911
 Aug 05 AUTOMATED PAYMENT       ck/ref no.        9693143                                         1,728.76
         TIMEPAYMENT CORP    INTERNET           043000098294270
 Aug 05 AUTOMATED PAYMENT       ck/ref no.        9705019                                         4,404.64
         FIRST INSURANCE     INSURANCE          900-91292722
 Aug 06 AUTOMATED PAYMENT       ck/ref no.        9792923                                               55.30
         FEDERAL EXPRESS     DEBIT              EPA61935111
 Aug 06 AUTOMATED PAYMENT       ck/ref no.        9726145                                         1,434.75
         BMWFINANCIAL SVS    BMWFS PYMT         271294656
 Aug 10 ONLINE TRANSFER DR                                                                       82,217.34
         ONLINE XFR TO: XXXXXX9105
 Aug 10 AUTOMATED PAYMENT       ck/ref no.         178316                                              159.56
         SHELTERPOINT        D521074            4145691
                                                                               Statement Period
                                                                            From August    01, 2020
                                                                            To   August    31, 2020
                                                                            Page     5 of     7

                                                                            PRIVATE CLIENT GROUP 244
                                                                            261 MADISON AVENUE
                                                                            NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION             9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                       See Back for Important Information


                                                                   Primary Account: 9083                 28

Aug 11   AUTOMATED PAYMENT      ck/ref no.        299615                                              836.70
         PRO BEAUTY WHOLE    SALE
Aug 11   AUTOMATED PAYMENT      ck/ref no.      305376                                           3,100.92
         NAVITAS CREDIT C    CASH CONC       CT-BUND40529651
Aug 11   AUTOMATED PAYMENT      ck/ref no.      254517                                           4,204.98
         PAWNEE EQUIPMENT    LEASE PMT       366601
Aug 11   AUTOMATED PAYMENT      ck/ref no.      261973                                           4,758.41
         PHILA INS CO        INS IN          81185885
Aug 11   AUTOMATED PAYMENT      ck/ref no.      254736                                          15,000.82
         EMPIRE BLUE I10O    CORP PYMT       FL00062628
Aug 12   AUTOMATED PAYMENT      ck/ref no.      499436                                                 14.92
         CHARGEITPRO INC     PURCHASE        66008049
Aug 12   AUTOMATED PAYMENT      ck/ref no.      463347                                                199.61
         FEDERAL EXPRESS     DEBIT           EPA61959778
Aug 12   AUTOMATED PAYMENT      ck/ref no.      457727                                           4,548.37
         CON ED OF NY        INTELL CK       427203207300000
Aug 12   AUTOMATED PAYMENT      ck/ref no.      472600                                           5,666.82
         THE HARTFORD        NTCLBIIVRC      12780298
Aug 14   AUTOMATED PAYMENT      ck/ref no.      818887                                                255.56
         DELUXE BUS SYS.     BUS PRODS       88247294
Aug 17   AUTOMATED PAYMENT      ck/ref no.      998562                                           1,497.14
         NAVITAS CREDIT C    CASH CONC       CT-BUND40540889
Aug 17   AUTOMATED PAYMENT      ck/ref no.      850223                                           1,577.00
         TRANSITCHEK         CONS COLL       DVO30
Aug 17   AUTOMATED PAYMENT      ck/ref no.     1029474                                           4,947.67
         VOYA NAT TRST182    SPNSR P/R       817906 0001
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059385                                                 10.00
         ADP PAYROLL FEES    ADP - FEES      10I301191373429
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059386                                                 10.00
         ADP PAYROLL FEES    ADP - FEES      10I301191373430
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059382                                                 20.00
         ADP PAYROLL FEES    ADP - FEES      10I301191373426
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059384                                                 27.59
         ADP PAYROLL FEES    ADP - FEES      10I301191373428
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059381                                                 34.21
         ADP PAYROLL FEES    ADP - FEES      10I301191373425
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059387                                                 34.22
         ADP PAYROLL FEES    ADP - FEES      10I301191373431
Aug 18   AUTOMATED PAYMENT      ck/ref no.     1059383                                                280.43
         ADP PAYROLL FEES    ADP - FEES      10I301191373427
                                                                                     Statement Period
                                                                                  From August    01, 2020
                                                                                  To   August    31, 2020
                                                                                  Page     6 of     7

                                                                                  PRIVATE CLIENT GROUP 244
                                                                                  261 MADISON AVENUE
                                                                                  NEW YORK, NY 10016




              MEZZ57TH LLC DEBTOR IN POSSESSION           9-244
              CASE NUMBER 2011316SHL
              OPERATING AC
              36E 57TH ST MEZZANINE
              NEW YORK NY 10022              999                            See Back for Important Information


                                                                         Primary Account: 9083                 28

 Aug 18   AUTOMATED PAYMENT      ck/ref no.    1059380                                                      433.24
          ADP PAYROLL FEES    ADP - FEES     10I301191373423
 Aug 18   AUTOMATED PAYMENT      ck/ref no.    1109519                                                20,510.50
          EMPIRE BLUE I10O    CORP PYMT      FL00070074
 Aug 19   AUTOMATED PAYMENT      ck/ref no.    1248232                                                      113.09
          FEDERAL EXPRESS     DEBIT          EPA62006936
 Aug 21   OUTGOING WIRE XFER                                                                          25,000.00
          REF# 20200821B6B7261F000789
          TO:   MIP 57TH DEVELOPMENT ACQUISITION L ABA:     022000046
          BANK: MFRS BUF                          ACCT# 9870575884
 Aug 21   WIRE TRANSFER FEE                                                                                  25.00
          REF# 20200821B6B7261F000789
          TO:   MIP 57TH DEVELOPMENT ACQUISITION L ABA:     022000046
          BANK: MFRS BUF                          ACCT# 9870575884
 Aug 24   ONLINE TRANSFER DR                                                                          73,943.49
          ONLINE XFR TO: XXXXXX9105
 Aug 25   AUTOMATED PAYMENT      ck/ref no.    1779946                                                20,510.50
          EMPIRE BLUE I10O    CORP PYMT      FL00078882
 Aug 26   AUTOMATED PAYMENT      ck/ref no.    1906054                                                      269.01
          FEDERAL EXPRESS     DEBIT          EPA62045989
 Aug 27   AUTOMATED PAYMENT      ck/ref no.    1974346                                                 1,595.00
          IBCS SPASALON       JOHNBARRET     1
 Aug 31   AUTOMATED PAYMENT      ck/ref no.    2417013                                                 3,440.13
          VOYA NAT TRST182    SPNSR P/R      817906 0001
 Aug 31   AUTOMATED PAYMENT      ck/ref no.    2412746                                                 8,906.76
          PLIC-SBD            INSUR CLM      PACT#170410332

Checks by Serial Number
 Aug 21       1041                 375.00      Aug   14           1070              970.30
 Aug 21       1052 *               240.00      Aug   11           1071              900.00
 Aug 03       1055 *             3,067.46      Aug   11           1072              380.80
 Aug 24       1057 *             2,485.00      Aug   13           1073            2,400.00
 Aug 03       1058               6,520.70      Aug   17           1074            1,432.25
 Aug 06       1059               2,068.63      Aug   17           1075            1,143.15
 Aug 10       1060               1,250.57      Aug   17           1076              909.53
 Aug 13       1061              16,000.00      Aug   17           1077              599.00
 Aug 06       1062               5,194.41      Aug   20           1078            1,022.85
 Aug 06       1065 *             2,575.00      Aug   25           1079              488.00
 Aug 24       1067 *               450.00      Aug   20           1080            5,000.00
 Aug 17       1069 *               186.96      Aug   24           1081            1,200.00
                                                                                  Statement Period
                                                                               From August    01, 2020
                                                                               To   August    31, 2020
                                                                               Page     7 of     7

                                                                               PRIVATE CLIENT GROUP 244
                                                                               261 MADISON AVENUE
                                                                               NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION         9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                          See Back for Important Information


                                                                      Primary Account: 9083               28

 Date     Serial Nbr              Amount      Date       Serial Nbr              Amount
 Aug 27       1082                386.55      Aug 31         1089 *              978.44
 Aug 27       1083              1,530.66      Aug 31         1092 *            1,200.00

                 * Indicates break in check sequence

Daily Balances
 Jul 31           283,295.74                           Aug   17         220,040.41
 Aug 03           287,262.59                           Aug   18         198,680.22
 Aug 04           268,845.48                           Aug   19         206,078.83
 Aug 05           267,044.59                           Aug   20         212,647.99
 Aug 06           265,815.29                           Aug   21         195,840.29
 Aug 07           278,322.74                           Aug   24         160,447.36
 Aug 10           227,917.58                           Aug   25         139,448.86
 Aug 11           199,005.95                           Aug   26         147,900.11
 Aug 12           193,848.56                           Aug   27         160,572.76
 Aug 13           185,830.26                           Aug   28         173,232.88
 Aug 14           196,042.41                           Aug   31         200,238.21
                                                                                Statement Period
                                                                             From August    01, 2020
                                                                             To   August    31, 2020
                                                                             Page     1 of     3

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       9-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account9105                 15

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9105            BANKRUPTCY CHECKING                                   8,930.90                    6,880.84

              RELATIONSHIP             TOTAL                                                      6,880.84
                                                                                      Statement Period
                                                                                   From August    01, 2020
                                                                                   To   August    31, 2020
                                                                                   Page     2 of     3

                                                                                   PRIVATE CLIENT GROUP 244
                                                                                   261 MADISON AVENUE
                                                                                   NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION        9-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                              See Back for Important Information


                                                                          Primary Account: 9105               15


BANKRUPTCY CHECKING              9105




Summary

 Previous Balance as of August      01, 2020                                                            8,930.90
        2 Credits                                                                                     156,160.83
       21 Debits                                                                                      158,210.89
 Ending Balance as of   August      31, 2020                                                            6,880.84


Deposits and Other Credits
 Aug 10 ONLINE TRANSFER CR                                                                             82,217.34
         ONLINE XFR FROM: XXXXXX9083
 Aug 24 ONLINE TRANSFER CR                                                                             73,943.49
         ONLINE XFR FROM: XXXXXX9083

Withdrawals and Other Debits
 Aug 10 OUTGOING WIRE XFER                                                                              5,464.82
         REF# 20200810B6B7261F000334
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835673
 Aug 10 OUTGOING WIRE XFER                                                                             48,356.12
         REF# 20200810B6B7261F000333
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835673
 Aug 11 OUTGOING WIRE XFER                                                                             24,331.25
         REF# 20200811B6B7261F000545
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835681
 Aug 24 OUTGOING WIRE XFER                                                                              3,472.40
         REF# 20200824B6B7261F000270
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835673
 Aug 24 OUTGOING WIRE XFER                                                                             38,517.45
         REF# 20200824B6B7261F000362
         TO:   ADP CLIENT TRUST                     ABA:      021000021
                                                                                        Statement Period
                                                                                     From August    01, 2020
                                                                                     To   August    31, 2020
                                                                                     Page     3 of     3

                                                                                     PRIVATE CLIENT GROUP 244
                                                                                     261 MADISON AVENUE
                                                                                     NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION            9-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                                See Back for Important Information


                                                                            Primary Account: 9105               15

 Date                  Description
          BANK: JPMORGAN CHASE                      ACCT# 192835673
 Aug 25   OUTGOING WIRE XFER                                                                             21,642.75
          REF# 20200825B6B7261F000288
          TO:   ADP CLIENT TRUST                      ABA:   021000021
          BANK: JPMORGAN CHASE                      ACCT# 192835681

Checks by Serial Number
 Aug 27       1011              2,060.11      Aug    03           10400 *              634.94
 Aug 27       1012                825.69      Aug    03           10401              1,012.18
 Aug 27       1013                228.82      Aug    03           10402              2,854.72
 Aug 28       1014              1,550.68      Aug    17           10403                581.12
 Aug 27       1015                685.07      Aug    17           10404                480.79
 Aug 27       1016                677.01      Aug    17           10405              1,008.22
 Aug 27       1017                839.11      Aug    18           10406              2,250.15
 Aug 28       1018                737.49

                 * Indicates break in check sequence

Daily Balances
 Jul 31             8,930.90                              Aug   18              4,173.93
 Aug 03             4,429.06                              Aug   24             36,127.57
 Aug 10            32,825.46                              Aug   25             14,484.82
 Aug 11             8,494.21                              Aug   27              9,169.01
 Aug 17             6,424.08                              Aug   28              6,880.84
                                                                                Statement Period
                                                                             From August    01, 2020
                                                                             To   August    31, 2020
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       8-244
             CASE NUMBER 2011316SHL
             UTILITIES AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account:9091                0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9091            BANKRUPTCY CHECKING                                   7,500.00                    7,500.00

              RELATIONSHIP             TOTAL                                                      7,500.00
                                                                          Statement Period
                                                                       From August    01, 2020
                                                                       To   August    31, 2020
                                                                       Page     2 of     2

                                                                       PRIVATE CLIENT GROUP 244
                                                                       261 MADISON AVENUE
                                                                       NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       8-244
             CASE NUMBER 2011316SHL
             UTILITIES AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                  See Back for Important Information


                                                              Primary Account: 9091               0


BANKRUPTCY CHECKING              9091




Summary

 Previous Balance as of August      01, 2020                                                7,500.00

 There was no deposit activity during this statement period

 Ending Balance as of   August      31, 2020                                                7,500.00
Account         Type         Date        Payee Type        Purpose        Amount
DIP Payroll     Withdrawal   8/10/2020   Online transfer   Payroll            5,464.82
DIP Payroll     Withdrawal   8/10/2020   Online transfer   Payroll           48,356.12
DIP Payroll     Withdrawal   8/11/2020   Online transfer   Payroll           24,331.25
DIP Payroll     Withdrawal   8/24/2020   Online transfer   Payroll            3,472.40
DIP Payroll     Withdrawal   8/24/2020   Online transfer   Payroll           38,517.45
DIP Payroll     Withdrawal   8/25/2020   Online transfer   Payroll           21,642.75
DIP Payroll     Withdrawal   8/27/2020   Check             Check 1011         2,060.11
DIP Payroll     Withdrawal   8/27/2020   Check             Check 1012           825.69
DIP Payroll     Withdrawal   8/27/2020   Check             Check 1013           228.82
DIP Payroll     Withdrawal   8/28/2020   Check             Check 1014         1,550.68
DIP Payroll     Withdrawal   8/27/2020   Check             Check 1015           685.07
DIP Payroll     Withdrawal   8/27/2020   Check             Check 1016           677.01
DIP Payroll     Withdrawal   8/27/2020   Check             Check 1017           839.11
DIP Payroll     Withdrawal   8/28/2020   Check             Check 1018           737.49
DIP Payroll     Withdrawal    8/3/2020   Check             Check 10400          634.94
DIP Payroll     Withdrawal    8/3/2020   Check             Check 10401        1,012.18
DIP Payroll     Withdrawal    8/3/2020   Check             Check 10402        2,854.72
DIP Payroll     Withdrawal   8/17/2020   Check             Check 10403          581.12
DIP Payroll     Withdrawal   8/17/2020   Check             Check 10404          480.79
DIP Payroll     Withdrawal   8/17/2020   Check             Check 10405        1,008.22
DIP Payroll     Withdrawal   8/18/2020   Check             Check 10406        2,250.15
DIP Operating   Withdrawal    8/3/2020   Voya              401k               5,725.48
DIP Operating   Withdrawal    8/3/2020   Online transfer   Transfer           7,233.04
DIP Operating   Withdrawal    8/4/2020   Saloncentric      Supplies           7,041.55
DIP Operating   Withdrawal    8/4/2020   Insurance         Office            11,402.39
DIP Operating   Withdrawal    8/5/2020   Fedex             Office               513.38
DIP Operating   Withdrawal    8/5/2020   Timepayment       Interest           1,728.76
DIP Operating   Withdrawal    8/5/2020   First insurance   Insurance          4,404.64
DIP Operating   Withdrawal    8/6/2020   Fedex             Shipping              55.30
DIP Operating   Withdrawal    8/6/2020   BMW               Car                1,434.75
DIP Operating   Withdrawal   8/10/2020   Online transfer   Transfer          82,217.34
DIP Operating   Withdrawal   8/10/2020   Insurance         Disability           159.56
DIP Operating   Withdrawal   8/11/2020   Prof              Supplies             836.70
DIP Operating   Withdrawal   8/11/2020   Navitas           Interest           3,100.92
DIP Operating   Withdrawal   8/11/2020   Pawnee            Interest           4,204.98
DIP Operating   Withdrawal   8/11/2020   Philadelphia      Insurance          4,758.41
DIP Operating   Withdrawal   8/11/2020   Empire            Insurance         15,000.82
DIP Operating   Withdrawal   8/12/2020   Chargeit          Office                14.92
DIP Operating   Withdrawal   8/12/2020   Fedex             Shipping             199.61
DIP Operating   Withdrawal   8/12/2020   Coned             Utilities          4,548.37
DIP Operating   Withdrawal   8/12/2020   Hartford          Insurance          5,666.82
DIP Operating   Withdrawal   8/14/2020   Deluxe            Office               255.56
DIP Operating   Withdrawal   8/17/2020   Navitas           Interest           1,497.14
DIP Operating   Withdrawal   8/17/2020   Transitchek       Payroll            1,577.00
DIP Operating   Withdrawal   8/17/2020   Voya              401k               4,947.67
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees          10.00
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees              10.00
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees              20.00
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees              27.59
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees              34.21
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees              34.22
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees             280.43
DIP Operating   Withdrawal   8/18/2020   Online transfer   Payroll fees             433.24
DIP Operating   Withdrawal   8/18/2020   Empire            Insurance             20,510.50
DIP Operating   Withdrawal   8/19/2020   Fedex             Shipping                 113.09
DIP Operating   Withdrawal   8/21/2020   Rent              MIP                   25,000.00
DIP Operating   Withdrawal   8/21/2020   Wire fee          Office                    25.00
DIP Operating   Withdrawal   8/24/2020   Online transfer   Transfer              73,943.49
DIP Operating   Withdrawal   8/25/2020   Empire            Insurance             20,510.50
DIP Operating   Withdrawal   8/26/2020   Fedex             Shipping                 269.01
DIP Operating   Withdrawal   8/27/2020   Spasalon          Office                 1,595.00
DIP Operating   Withdrawal   8/31/2020   Voya              401k                   3,440.13
DIP Operating   Withdrawal   8/31/2020   Insurance         Disability             8,906.76
DIP Operating   Withdrawal   8/21/2020   Check             Check 1041               375.00
DIP Operating   Withdrawal   8/21/2020   Check             Check 1052               240.00
DIP Operating   Withdrawal    8/3/2020   Check             Check 1055             3,067.46
DIP Operating   Withdrawal   8/24/2020   Check             Check 1057             2,485.00
DIP Operating   Withdrawal    8/3/2020   Check             Check 1058             6,520.70
DIP Operating   Withdrawal    8/6/2020   Check             Check 1059             2,068.63
DIP Operating   Withdrawal   8/10/2020   Check             Check 1060             1,250.57
DIP Operating   Withdrawal   8/13/2020   Check             Check 1061            16,000.00
DIP Operating   Withdrawal    8/6/2020   Check             Check 1062             5,194.41
DIP Operating   Withdrawal    8/6/2020   Check             Check 1065             2,575.00
DIP Operating   Withdrawal   8/24/2020   Check             Check 1067               450.00
DIP Operating   Withdrawal   8/17/2020   Check             Check 1069               186.96
DIP Operating   Withdrawal   8/14/2020   Check             Check 1070               970.30
DIP Operating   Withdrawal   8/11/2020   Check             Check 1071               900.00
DIP Operating   Withdrawal   8/11/2020   Check             Check 1072               380.80
DIP Operating   Withdrawal   8/13/2020   Check             Check 1073             2,400.00
DIP Operating   Withdrawal   8/17/2020   Check             Check 1074             1,432.25
DIP Operating   Withdrawal   8/17/2020   Check             Check 1075             1,143.15
DIP Operating   Withdrawal   8/17/2020   Check             Check 1076               909.53
DIP Operating   Withdrawal   8/17/2020   Check             Check 1077               599.00
DIP Operating   Withdrawal   8/20/2020   Check             Check 1078             1,022.85
DIP Operating   Withdrawal   8/25/2020   Check             Check 1079               488.00
DIP Operating   Withdrawal   8/20/2020   Check             Check 1080             5,000.00
DIP Operating   Withdrawal   8/24/2020   Check             Check 1081             1,200.00
DIP Operating   Withdrawal   8/27/2020   Check             Check 1082               386.55
DIP Operating   Withdrawal   8/27/2020   Check             Check 1083             1,530.66
DIP Operating   Withdrawal   8/31/2020   Check             Check 1089               978.44
DIP Operating   Withdrawal   8/31/2020   Check             Check 1092             1,200.00

                                                           Total for August   $ 542,854.43
                                      Mezz 57th LLC
                                       Unpaid Bills
                                      As of August 31, 2020


                                                                                          Past
                                        Date      Transaction Type       Num     Due Date Due       Amount
ADP, LLC

                                      06/05/2020 Bill                558360473   06/15/2020   92         205.01

                                      07/03/2020 Bill                560125816   07/13/2020   64         205.01

                                      07/31/2020 Bill                561762381   08/10/2020   36         918.03

                                      07/31/2020 Bill                561761633   08/10/2020   36         205.01

                                      07/31/2020 Bill                561762556   08/10/2020   36          37.19

                                      08/18/2020 Expense                         08/18/2020   28         -433.24

                                      08/18/2020 Expense                         08/18/2020   28         -280.43

                                      08/18/2020 Expense                         08/18/2020   28          -34.21

                                      08/18/2020 Expense                         08/18/2020   28          -20.00
Total for ADP, LLC                                                                                  $    802.37
An-Tek Electric LLC
(201) 437-8044

                                      08/03/2020 Bill                            09/02/2020   13        2,200.00
Total for An-Tek Electric LLC                                                                       $   2,200.00
Anchor Communications

                                      07/15/2019 Bill                7           07/15/2019   428       5,000.00
Total for Anchor Communications                                                                     $   5,000.00
Coffee Distributing Corp.
516-746-7010

                                      07/15/2020 Bill                CDC180047   08/14/2020   32         130.49
Total for Coffee Distributing Corp.                                                                 $    130.49
Con Edison

                                      08/04/2020 Bill                            09/03/2020   12        3,965.44
Total for Con Edison                                                                                $   3,965.44
FedEx

                                      01/13/2020 Bill                689476607   01/28/2020   231         48.26

                                      02/19/2020 Expense                         02/19/2020   209        -117.64

                                      02/24/2020 Bill                693744751   03/10/2020   189        129.66

                                      03/11/2020 Expense                         03/11/2020   188         -29.30

                                      03/09/2020 Bill                695015597   03/24/2020   175        138.13
                                                   04/01/2020 Expense                      04/01/2020   167          -172.44

                                                   04/15/2020 Expense                      04/15/2020   153            -49.23

                                                   04/22/2020 Expense                      04/22/2020   146            -15.50

                                                   05/26/2020 Expense                      05/26/2020   112          -228.01

                                                   08/27/2020 Bill            329020774    09/11/2020    4             23.18

                                                   08/31/2020 Bill            710867084    09/15/2020    0             68.67
Total for FedEx                                                                                               -$      204.22
Google LLC

                                                   08/31/2020 Journal Entry   JB Payment   08/31/2020   15           -718.59

                                                   08/31/2020 Bill            3784593552   09/30/2020   -15           718.58
Total for Google LLC                                                                                          -$        0.01
Great Hair, Inc.
561-855-2640

                                                   08/24/2020 Bill            39311        09/23/2020    -8           836.00

                                                   08/28/2020 Bill            39365        09/27/2020   -12           312.62
Total for Great Hair, Inc.                                                                                    $     1,148.62
Hercules
(516) 822-9300

                                                   08/27/2020 Bill            2385601      09/26/2020   -11           300.60
Total for Hercules                                                                                            $       300.60
Hugo Villavicencio

                                                   07/27/2020 Bill            1015         08/26/2020   20          2,177.50

                                                   08/25/2020 Bill            1016         09/24/2020    -9           435.50
Total for Hugo Villavicencio                                                                                  $     2,613.00
Innovative Business Computer Solutions
(800) 682-2998

                                                   07/22/2020 Bill            159360       08/21/2020   25             47.50
Total for Innovative Business Computer Solutions                                                              $        47.50
Kaback Service, Inc.

                                                   07/24/2020 Bill            35618        08/23/2020   23          2,856.88

                                                   08/25/2020 Bill            192378       09/24/2020    -9           661.96
Total for Kaback Service, Inc.                                                                                $     3,518.84
MIP 57th Development Acquisition LLC

                                                   06/01/2020 Bill                         06/01/2020   106        90,478.47

                                                   07/01/2020 Bill                         07/01/2020   76         90,478.47

                                                   07/31/2020 Journal Entry   VK 1231 A19 07/31/2020    46         -87,851.67

                                                   07/31/2020 Journal Entry   VK 1231 A20 07/31/2020    46        660,673.00

                                                   07/31/2020 Journal Entry   VK 1231 A19 07/31/2020    46         -19,300.00
                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -25,075.00

                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -89,187.98

                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -87,851.67

                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -87,851.67

                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -87,851.67

                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -87,851.67

                                                   07/31/2020 Journal Entry       VK 1231 A19 07/31/2020    46       -87,851.67

                                                   08/01/2020 Bill                             08/01/2020   45        90,766.84
Total for MIP 57th Development Acquisition LLC                                                                   $271,723.78
SalonCentric

                                                   07/03/2020 Expense                          07/03/2020   74        -7,041.55

                                                   06/26/2020 Bill                505197596    07/26/2020   51           43.42

                                                   07/01/2020 Bill                505440900    07/31/2020   46         2,228.62

                                                   07/01/2020 Bill                431274395    07/31/2020   46          102.71

                                                   07/01/2020 Bill                431274395    07/31/2020   46           65.44

                                                   08/04/2020 Expense                          08/04/2020   42        -7,041.55

                                                   07/10/2020 Bill                503183087    08/09/2020   37          365.34

                                                   07/16/2020 Bill                505679200    08/15/2020   31         4,021.76

                                                   07/31/2020 Bill                506314753    08/30/2020   16         5,942.19
Total for SalonCentric                                                                                           -$ 1,313.62
Staples

                                                   06/24/2020 Bill                9818407663   07/24/2020   53           79.46

                                                   06/30/2020 Bill                9900092408   07/30/2020   47          133.84

                                                   06/30/2020 Bill                9900092408   07/30/2020   47           45.72

                                                   07/01/2020 Bill                9818868971   07/31/2020   46           30.80

                                                   07/02/2020 Bill                9818926992   08/01/2020   45          100.15

                                                   07/10/2020 Bill                9900165662   08/09/2020   37          357.10
Total for Staples                                                                                                $      747.07
Tele-Verse Communications, Inc.

                                                   08/27/2020 Bill Payment (Check) 1091        08/27/2020   19          -185.08
Total for Tele-Verse Communications, Inc.                                                                        -$     185.08
TOTAL                                                                                                            $290,494.78




                                            Tuesday, Sep 15, 2020 09:59:11 AM GMT-7
